Citation Nr: 1633178	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee with mild genu varus deformity.

2.  Entitlement to service connection for degenerative joint disease of the right knee with mild genu varus deformity, secondary to degenerative joint disease of the left knee.

3.  Entitlement to service connection for right flatfoot, secondary to degenerative joint disease of the left knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The Board remanded this claim in January 2014.  The case is now returned for appellate review.  Unfortunately, for the reasons described below, the case must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the service connection claim for a left knee disability because the VA examination provided in January 2010 did not address whether it was at least as likely as not that the left knee degenerative joint disease was related to military service.  Instead, the January 2010 VA examination addressed whether the left knee disability was secondary to a service-connected disability, or aggravated during military service.

Thereafter, a VA medical opinion was provided in May 2014 determining that the left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there were no records of trauma to the left knee in service and no objective evidence to link the current condition to military service.  The examiner also commented that the Veteran was obese and attributed his degenerative changes to the obesity and normal aging process.  The Veteran has since asserted that he is obese because of insulin used to treat his diabetes mellitus, and has thus asserted another theory of service connection for the left knee disability, on a secondary basis.  See July 2014 VA-Form 21-4138; July 2014 private medical statement that the Veteran's insulin might contribute to weight gain.

The service treatment records show complaints of pain in the left knee when running in April 1967.  The Veteran also has stated that he has experienced pain in the left knee since 1967.  See, e.g., January 2010 VA examination report; October 2009 VA-Form 21-4138.  He submitted documentation showing that his MOS was changed from combat engineer to clerk due to his physical condition, and contends that this was due, in part, to his left knee disability.  It is worth noting that the Veteran also had a pre-existing polio diagnosis with residual left leg weakness, as noted in the service treatment records.

The VA examiner in May 2014 does not appear to take into account the evidence of left knee pain in service, or the Veteran's statements concerning continued left knee pain since service.  As it does not appear that the examiner considered all relevant evidence, including the Veteran's competent complaints of left knee pain since service, findings of left knee pain in 1967, and evidence that the Veteran's MOS was changed due to a physical condition, the opinion provided is inadequate.

The service connection claim for the right knee and foot are based on the Veteran's assertion that these disorders are related to his non-service-connected degenerative joint disease of the left knee.  As the left knee claim is being remanded for a VA medical opinion regarding its etiology, this development could affect the outcome of the service connection claim.  For this reason, the Board finds that the right knee and foot claims are inextricably intertwined with the pending left knee claim.  Thus, decisions on the right knee and foot claims will be deferred pending readjudication of the left knee claim.

Regarding the service connection claim for bilateral hearing loss and tinnitus, the Board remanded these matters in January 2014 on the basis that a March 2012 VA examination was inadequate.  Specifically, the Board noted that the opinion focused on the fact that the Veteran's right ear hearing was normal at the time of military discharge.  The Board found this rationale inadequate, as the examiner did not consider the Veteran's in-service noise exposure from his service in Vietnam.  The Board also determined that the opinion regarding whether the pre-existing left ear hearing loss was aggravated by service was inadequate because the examiner did not offer any rationale.

In May 2014, a VA opinion was provided that the Veteran's hearing loss was not related to service.  However, the rationale provided was essentially the same as the rationale provided in March 2012 that was deemed inadequate.  The examiner did not consider the Veteran's lay statements concerning his complaints of bilateral hearing loss and tinnitus since service.

"Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all pertinent VA outpatient treatment records from the Fayetteville, Arkansas, VAMC, dated in 1999 pertaining to a motor vehicle accident (as noted by the Veteran's representative in a May 2012 VA-Form 646), and since February 2014.

2.   Ask the Veteran to identify any additional private treatment he has received for his bilateral hearing loss, tinnitus, knees, or foot.  Update and obtain all pertinent private treatment records currently in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the May 2014 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address. Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner must express opinions addressing the following:

a) Is it at least as likely as not that the Veteran's tinnitus is related to his active military service, to include his in-service noise exposure from his service in the Republic of Vietnam, including from driving forklifts and other heavy equipment, and mortar and rocket attacks?

b) Is it at least as likely as not that the Veteran's right ear hearing loss is related to his active military service, to include his in-service noise exposure from his service in the Republic of Vietnam, including from driving forklifts and other heavy equipment, and mortar and rocket attacks?

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity during his active military service, to include his in-service noise exposure from his service in the Republic of Vietnam, including from driving forklifts and other heavy equipment, and mortar and rocket attacks? 

i. If yes, is the increase in severity of the left ear hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology. 

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service. 

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Ask the May 2014 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed degenerative joint disease of the left knee.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's degenerative joint disease of the left knee is related to his active military service, to include the documented in-service complaints of left knee pain in 1967.

The examiner also must express an opinion addressing whether it is at least as likely as not that the Veteran's degenerative joint disease of the left knee was caused or aggravated beyond the normal progression of the disease from his service-connected diabetes mellitus, including from any weight gain attributed to his taking insulin. 

The examiner should consider the personnel records showing that the Veteran's MOS was changed from combat engineer to clerk due to a physical condition.

The examiner must consider the Veteran's lay statements regarding the incurrence of his left knee disorder, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology. 

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




